IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 69674
                OF JEFFREY C. WILCOX, BAR NO.
                4416.
                                                                            FILED
                                                                            FEB 1 9 2016




                          ORDER GRANTING PETITION FOR RESIGNATION
                               This is a joint petition by the State Bar of Nevada and
                attorney Jeffrey C. Wilcox for his resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Wilcox; and that he is current
                on all membership fee payments and other financial commitments relating
                to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.      See SCR 98(5)(a)(2). Wilcox acknowledges that his
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation. See SCR 98(5)(c)-(d). Finally, Wilcox has submitted
                an affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
       OF
    NEVADA


0) 1947A    0                                                                    RD -
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Jeffrey C. Wilcox's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                          Parraguirre


                                                                                        J.
                                                          Hardesty


                                                                                        J.



                                                                                        J.



                                                                                        J.
                                                          Saitta


                                                                                        J.
                                                          Gib to n s


                                                                                    ,   J.
                                                          Pickering



                cc:   Jeffrey C. Wilcox
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
     OF
   NEVADA

                                                      2
(0) I 947A e